DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 10 September 2021.
2.  Claims 21-40 are pending in the application.
3.  Claims 21-40 have been rejected.
4.  Claims 1-20 have been cancelled in a preliminary amendment.
Information Disclosure Statement
5.  The examiner has considered the information disclosure statement (IDS) filed on 10 September 2021.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.  Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a mental process that include concepts performed in the human mind (i.e. evaluation). This judicial exception is not integrated into a practical application because even though there is recitation of memory and processor they amount to simply implementing the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims amount to determining a match between first and second users based on the first and second inputs.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.  Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,144,620 B2 (hereinafter the ‘620 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the earlier filed claims of the ‘620 patent in that the claims of the ‘620 patent contain all of the limitations of the instant application.  Claims 21-40 of the instant application therefore are not patentably distinct from the earlier filed claims of the ‘620 patent, and as such, is unpatentable for obvious-type double patenting.
	The ‘620 patent teaches:
one or more memory devices storing instructions [column 17, line 30]; 
one or more processors configured to execute the instructions to perform operations comprising [column 17, lines 31-32]: 
authenticating a first one of the users associated with first identification parameters [column 17, lines 33-34]; 
authenticating a second one of the users associated with second identification parameters [column 17, lines 35-36]; 
receiving first input from the first user comprising at least a portion of the second identification parameters (i.e. subset) [column 17, lines 37-38];  
receiving second input from the second user comprising at least a portion of the first identification parameters (i.e. subset) [column 17, lines 39-40]; 
determining a match between the first and second users based on the first and second inputs [column 17, lines 41-46]; and 
based on the determined match, notifying at least one of the first or second users of the match [column 17, lines 47-50].
Allowable Subject Matter
8.  Claims 21-40 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the current application are Dedeoglu et al US 2011/0099202 A1 (hereinafter Dedeoglu) and Lancaster US 2017/0177901 A1.  Dedeoglu is directed towards a third party that facilitates exchange of customer data between first and second entities while maintaining customer privacy [abstract].  Lancaster is directed to a system and a method to determine if an unauthorized user is attempting to access securely stored data [abstract].  Lancaster teaches that access credentials can include a first set of data [0031].  Lancaster teaches a second set of data that can correspond to credentials of an account unrelated to or distinct and separate from the account established with a first computing device [0031].  Lancaster teaches that the second set many include but is not limited to a set of data including two or more of the following, the full payment card number, security code, full name of user, date of birth, expiration date, tax id, social security number, biometrics, and a billing address [0032].  Lancaster teaches that the user can be requested to enter the social security number in the request for the first subset, the first computing system may not request the social security number in the request for the second subset [0036].  Dedeoglu teaches customer information includes personally identifiable information (PII) of the first set of customers [0046].  Dedeoglu teaches that a data processing module may receive customer information for the first set of customers, including PII and the first entity customer attributes, from first entity database via communication link [0046].  Dedeoglu teaches that the data processing module may receive PII of a second set of customers from a second entity [0047].  However, none of the prior art discloses, teaches or fairly suggests the limitations of “receiving first input from the first user comprising at least a portion of the second identification parameters”, “receiving second input from the second user comprising at least a portion of the first identification parameters”, “determining a match between the first and second users based on the first and second inputs” and “based on the determined match, notifying at least one of the first or second users of the match”, as recited in independent claims 21, 35 and 40. 
Any claims not directly addressed are allowed on the virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
9.  The following references have been considered relevant by the examiner:
A.  Stymne et al US 2015/0375122 A1 directed to controlling two or more accounts in an online gaming environment [0001].
B.  Lasser US 2017/0214697 A1 directed to sharing the access rights of multiple users in a computing system, so as to enable a specific user to temporarily access controlled objects for which he does not have access rights, and another user does have user rights [abstract].
C.  Cismas US 2014/0068266 A1 directed to a servicer provider registering a plurality of profile IDs with a central authority and providing the profile IDs to an institution where the profile IDs are utilized by the institution for authentication of individual users, authorized to act on behalf of the institution [abstract].
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793.  The examiner can normally be reached on M-F 7:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492